Citation Nr: 1217141	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

The medical evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD), at worst, is manifested by occupational and social impairment with deficiencies in most areas; there is no evidence of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran's claim of entitlement to a rating in excess of 70 percent assigned to his service-connected PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

This case was remanded by the Board in December 2010 for additional development, to include attempting to procure copies of all records which have not previously been obtained from identified treatment sources and then affording the Veteran an appropriate VA examination to determine the current extent and severity of his PTSD.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule),  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's PTSD claim is based on the assignment of an initial evaluation following an award of service connection for PTSD.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. 

The Veteran initially filed his claim for entitlement to service connection for PTSD in November 2006.  Service connection for PTSD was granted by a December 2007 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from November 18, 2006.  The Veteran filed a notice of disagreement in February 2008 and, in a subsequent March 2012 rating decision, the RO assigned a 70 percent evaluation for the Veteran's PTSD, effective from November 18, 2006.

An October 2006 VA psychiatry consult note indicated that the Veteran reported having difficulty sleeping at night and feeling "incapacitated," although he indicated that his prescription medications were helping to treat his PTSD symptoms without problem.  He explained that his anxiety and depression had increased since running out of his prescription medications five days previously.  The Veteran was married for 36 years with three adult children, and was employed as a stonemason/bricklayer for 38 years.  Upon objective examination, the Veteran was alert and oriented as to person, place, time, and situation.  He was casually dressed and adequately groomed.  His speech was of normal rate and rhythm.  His mood was dysphoric, while his affect was flat and restricted.  His though processes were logical and goal directed, and he exhibited forward thinking with no alterations.  He denied any difficulty with concentration and focus.  He additionally denied any suicidal or homicidal ideations.  His insight was fair and his cognition was grossly intact, with no psychotic symptoms.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60, which contemplates moderate symptoms or any moderate difficulty in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

A VA psychiatry medication management note also dated in October 2006 indicated that the Veteran sought to initiate mental health services with VA in order to continue his past medication regime of Paxil and Risperdal.  The Veteran reported receiving treatment from a private psychiatrist for the previous 18 years.  He reported a history of depression and poor sleep.  Upon objective examination, the Veteran was appropriately dressed and groomed and maintained good eye contact.  He exhibited no involuntary movement and his speech was of normal rate and rhythm.  His mood was depressed, and his affect was congruent with his mood.  His thought processes and thought content had no alterations.  He denied any perceptual disturbances, homicidal ideation, and suicidal ideation.  A GAF score of 60 was again assigned.  

A November 2006 VA psychiatry medication management note indicated that the Veteran reported doing well, with improved sleep and less intense flashbacks.  Upon objective examination, his speech was of normal rate and rhythm, and he did not exhibit any involuntary movement.  His affect and mood were appropriate, while his thought processes and thought content had no alterations.  The Veteran denied any perceptual disturbances, homicidal ideation, and suicidal ideation.  The examiner assigned a GAF score of 64, which contemplates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.  DSM-IV.

A January 2007 VA psychiatry medication management note indicated that the Veteran reported sleeping well due to his medications.  Although he reported flashbacks, they did not occur weekly.  Upon objective examination, his speech was of normal rate and rhythm, and he did not exhibit any involuntary movement.  His affect and mood were depressed, while his thought processes and thought content had no alterations.  The Veteran denied any perceptual disturbances, homicidal ideation, and suicidal ideation.  The examiner assigned a GAF score of 62, which contemplates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.  Id. 

A June 2007 VA psychiatry medication management note indicated that the Veteran reported financial strain, intermittent flashbacks, and depression within the past week.  Upon objective examination, his speech was of normal rate and rhythm, and he did not exhibit any involuntary movement.  His affect and mood were depressed, while his thought processes and thought content had no alterations.  The Veteran denied any perceptual disturbances, homicidal ideation, and suicidal ideation.  The examiner assigned a GAF score of 60.

 An August 2007 VA psychiatry medication management note indicated that the Veteran reported overall stability and that he was doing well with work and his medications.  He reported participation in leisure activities such as making wine, fishing, and walking his dogs.  Upon objective examination, his speech was of normal rate and rhythm, and he did not exhibit any involuntary movement.  His thought processes and thought content had no alterations.  The Veteran denied any perceptual disturbances, homicidal ideation, and suicidal ideation.  The examiner assigned a GAF score of 60.  

A November 2007 VA psychiatry medication management note indicated that the Veteran reported overall stability on his psychiatric medications.  Upon objective examination, his speech was of normal rate and rhythm, and he did not exhibit any involuntary movement.  His affect and mood were appropriate, while his thought processes and thought content had no alterations.  The Veteran denied any perceptual disturbances, homicidal ideation, and suicidal ideation.  The examiner assigned a GAF score of 60.

The Veteran was afforded a VA PTSD examination in December 2007, at which time he was assigned a GAF score of 65, which contemplates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.  DSM-IV.  The Veteran reported feeling good on some days and then depressed on other days.  His leisure activities included reading, swimming, fishing, and playing guitar.  He indicated that he occasionally had friends over or went out to dinner with his spouse.  Upon objective examination, the Veteran was casually dressed, friendly, relaxed, and attentive.  His speech and psychomotor activity were unremarkable.  His affect was appropriate, while his mood was good but hopeless.  His attention was intact, while his orientation was intact as to person, place, and time.  His thought processes and thought content were unremarkable.  His intelligence was average, and he understood the outcome of his behavior and that he had a problem.  The Veteran reported nightmares approximately twice per month, and continued to wake up a few times each night, although he was usually able to return to sleep.  He denied daytime sleepiness, delusions, hallucinations, panic attacks, obsessive/ritualistic behavior, and homicidal thoughts.  However, he indicated that he experienced suicidal ideation during his bouts of depression, although he would never act on them.  He exhibited marginally inappropriate behavior in that he embraced very strong political opinions and felt that his political beliefs alienated him from others.  His impulse control was good, and he reported no recent episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with the activities of daily living.  His remote and recent memory were normal, although his immediate memory was mildly impaired.  The Veteran was self-employed as a stonemason/bricklayer and described his marriage and family life in positive terms.  The examiner concluded that he would be expected to maintain stable functioning with continuing treatment.  

A May 2008 VA psychiatry medication management note indicated that the Veteran reported increased anger over politics and thoughts of harming himself via self-asphyxiation.  Upon objective examination, his speech was of normal rate and rhythm.  He was alert with good eye contact and oriented as to person, place, time, and situation.  His mood was depressed, while his affect was agitated at times.  His thought processes and thought content had no alterations.  He denied any difficulty with concentration or focus, and denied any delusions or hallucinations.  His insight was fair.  The examiner assigned a GAF score of 60.

A June 2008 VA psychiatry medication management note indicated that the Veteran continued to express obsessive tendencies about his political stances which led to him getting into verbal altercations.  He continued to exhibit some irritability in his political conversations, but denied any suicidal or homicidal ideation.  Upon objective examination, his speech was of normal rate and rhythm.  He was alert with good eye contact.  His mood was generally euthymic with an irritated edge, while his affect was cordial.  His thought processes and thought content had no alterations.  He denied any delusions, hallucinations, or difficulty with concentration.  His insight was fair.  The examiner assigned a GAF score of 60.

An August 2008 VA psychiatry medication management note indicated that the Veteran reported several verbal altercations with friends about politics which nearly resulted in physical altercations.  Upon objective examination, his speech was of normal rate and rhythm.  He was alert with good eye contact, and oriented as to person, place, time, and situation.  His mood was irritable, while his affect was congruent with his mood.  His thought processes and thought content had no alterations.  He denied any delusions, hallucinations, suicidal ideation, homicidal ideation, or difficulty with concentration and focus.  His insight was fair.  The examiner assigned a GAF score of 60.

A September 2008 VA psychiatry medication management note indicated that the Veteran reported exercising better judgment in avoiding the friends with whom he argued about politics in the past.  Upon objective examination, his speech was of normal rate and rhythm.  He was alert and oriented as to person, place, time, and situation.  His mood was dysphoric, while his affect was congruent with his mood.  His thought processes and thought content had no alterations.  He denied any delusions, hallucinations, suicidal ideation, homicidal ideation, or difficulty with concentration and focus.  His insight was fair but improved.  The examiner assigned a GAF score of 60.

A November 2008 VA psychiatry medication management note indicated that the Veteran completed anger management training, although he felt afraid of his suicidal ideations due to increased financial strain.  However, he denied any suicidal plan or intent.  Upon objective examination, his speech was of normal rate and rhythm.  He was alert with good eye contact, and oriented as to person, place, time, and situation.  His mood was euthymic, while his affect was restricted.  His thought processes and thought content had no alterations.  He denied any delusions, hallucinations, or difficulty with concentration and focus.  His insight was improved.  The examiner assigned a GAF score of 59, which contemplates moderate symptoms or any moderate difficulty in social, occupational, or school functioning.  DSM-IV.

A December 2008 VA psychiatry initial evaluation note indicated that the Veteran reported having nightmares and sleep disruption related to traumatic experiences.  He further reported irritability, difficulty with concentration, hypervigilance, feelings of intense fear, feelings of helplessness, and emotional detachment from others.  He indicated that he had less interest in previously pleasurable activities, and that his PTSD symptoms had impaired his social and occupational functioning.  For leisure, he played guitar and met with friends at a coffee shop during the week.  He described his current relationship with his wife as supportive.  He was still self-employed as a stonemason, but there currently was no work and he reported being near bankruptcy due to lack of employment.  Upon objective examination, the Veteran was casually dressed and cooperative.  He was oriented as to person, time, and place.  His speech was fluent.  His mood was depressed, while his affect was agitated.  His ability to concentrate was within normal limits, with no signs of though disorder or impaired information processing.  His thought content was normative without significant ruminations or obsessions.  There was no evidence of delusions or hallucinations, although he indicated suicidal thoughts and suicidal plans with no intention.  He denied any homicidal intentions or plans.  His level of insight was adequate, and his judgment was good.  He appeared to be functioning within normal limits in terms of his cognitive status.  The examiner assigned him a GAF score of 60.  

A VA psychiatry medication management note also dated in December 2008 indicated that the Veteran reported irritability, rejection sensitivity, intrusive thoughts, avoidance, hypervigilance, and daily feelings of helplessness, hopelessness, and worthlessness.  Furthermore, he endorsed continued suicidal ideation on a daily basis with a recent plan to overdose on medication in the past week, although he denied any intent.  However, he denied any homicidal plan or intent.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was cooperative and polite with good eye contact, and oriented as to person, place, time, and situation.  His mood was mediocre, while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 50, which contemplates serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV.

A January 2009 VA psychiatry medication management note indicated that the Veteran was still having flashbacks, although he felt that his irritability was better due to the sale of his home.  He denied homicidal ideation and indicated that he did not attend events which he felt would aggravate him.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was good, while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideation for the past several weeks, and also denied any hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 50.  A February 2009 VA psychiatry evaluation and management note assigned a GAF score of 60.

A March 2009 VA psychiatry medication management note indicated that the Veteran reported an "up and down" mood depending on his environment and denied any manic symptoms associated with it.  He reported irritability but denied significant depressive symptoms.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was good, while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, and hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 50 and determined that the Veteran was not an acute risk of harm to himself or to others.  

An April 2009 VA psychiatry group counseling note assigned the Veteran with a GAF score of 60.  However, an April 2009 VA psychiatry medication management note assigned a GAF score of 50 and indicated that the Veteran's mood had improved, although he still experienced depressive symptoms.  In addition, the Veteran still complained of reoccurring nightmares, intrusive thoughts, avoidance, hypervigilance, and longstanding insomnia.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was gracious, cooperative, and polite with good eye contact.  His mood was good, while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, and hallucinations.  His insight and judgment were fair. 

A May 2009 VA psychiatry group counseling note assigned the Veteran with a GAF score of 60.  However, a June 2009 VA psychiatry medication management note assigned a GAF score of 50 and indicated that the Veteran was working and his finances were under control.  He denied feelings of depression, sleep disturbances, suicidal ideation, homicidal ideation, and significant agitation.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was gracious, cooperative, and polite with good eye contact.  His mood was good, while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, and hallucinations.  His insight and judgment were fair. 

A July 2009 VA psychiatry medication management note indicated that the Veteran reported occasional feelings of depression and worthlessness, but these feelings were brief and reactionary to interpersonal conflict.  He denied any current suicidal or homicidal ideations.  However, he continued to be easily startled and experienced distressing nightmares approximately two times per month as well as daily intrusive thoughts about Vietnam.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was gracious, cooperative, and polite with good eye contact.  His mood was good, while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, and hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 50 and determined that the Veteran was not an acute risk of harm to himself or to others.  

A September 2009 VA psychiatry medication management note indicated that the Veteran reported some continued irritability and difficulty during times when others were discussing politics.  He also reported some low-grade ongoing depressive symptoms and passive suicidal ideation, although he denied active suicidal intent or plan.  He was also bothered by ongoing nightmares.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any homicidal ideations or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 50 and determined that the Veteran was not an acute risk of harm to himself or to others.  

An October 2009 VA psychiatry medication management note indicated that the Veteran reported sleeping better with fewer nightmares.  The examiner found his agitation and irritability was improved, and his mood was fair.  The Veteran again endorsed occasional passive suicidal ideation, although he denied any active suicidal intent or plan.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any homicidal ideations or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 50 and determined that the Veteran was not an acute risk of harm to himself or to others.  

A November 2009 VA psychiatry medication management note indicated that the Veteran denied significant depressive symptoms other than occasional passive suicidal ideation.  Although he reported one incident where he lost his temper after discussing politics, he admitted that these episodes occurred much less frequently.  He indicated that his nightmares were under good control.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any homicidal ideations or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 55, which contemplates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.  

A December 2009 VA psychiatry medication management note indicated that the Veteran reported that his mood was stable and that he was doing well as long as he did not discuss certain topics such as politics which made him volatile.  He denied any significant depressive symptoms, including suicidal ideation.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any homicidal ideations or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 55 and determined that the Veteran was not an acute risk of harm to himself or to others.  

A January 2010 VA psychiatry medication management note indicated that the Veteran denied significant depressive symptoms and indicated that he had been enjoying life.  He denied any physical violence, homicidal ideation, or other PTSD symptoms.  He indicated that his nightmares were under good control.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any homicidal ideations or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 55 and determined that the Veteran was not an acute risk of harm to himself or to others.  

An April 2010 VA psychiatry medication management note indicated that the Veteran reported that his psychiatric symptoms were under good control.  He had several jobs scheduled and his relationship with his spouse was going well.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 55 and determined that the Veteran was not an acute risk of harm to himself or to others.  

A May 2010 VA psychiatry evaluation and management note assigned a GAF score of 60.  A July 2010 VA psychiatry medication management note indicated that the Veteran denied any significant anger issues and indicated that he had been staying out of political discussions.  He also indicated that his depression was well controlled; however, his PTSD symptoms left him with no desire to go to crowded places.  He also endorsed experiencing distressing, intrusive thoughts.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was obsequious, cooperative, and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 55 and determined that the Veteran was not an acute risk of harm to himself or to others.  

An August 2010 VA psychiatry discharge note indicated that the Veteran reported that he was doing well.  He described recreational activities such as walking his dogs, going out for coffee, and interacting with his friends.  He denied suicidal and homicidal ideation.  The examiner assigned a GAF score of 60.  An October 2010 VA psychiatry evaluation and management note assigned a GAF score of 55.

A January 2010 VA psychiatry medication management note indicated that the Veteran reported being more depressed since getting into an argument with his son-in-law over the holidays.  He reported some feelings of helplessness, hopelessness, and worthlessness.  He further reported having a set plan to overdose with medication but denied any rehearsals, action, or intent to do so.  He reported reading for recreation and indicated good relationships with his spouse and two of his adult children.  He endorsed intrusive memories of Vietnam approximately two to three times per week as well as nightmares every four months.  He denied having any flashbacks.  Upon objective examination, the Veteran was well groomed and his speech was fluent.  He was cooperative and polite with good eye contact.  His mood was "okay," while his affect was reactive and full.  His thought processes were logical and linear while his thought content was goal directed.  He denied having any suicidal ideations, homicidal ideations, or hallucinations.  His insight and judgment were fair.  The examiner assigned a GAF score of 55 and determined that the Veteran was not an acute risk of harm to himself or to others.  

The Veteran was also afforded a VA PTSD examination in January 2011.  The Veteran indicated that he lived with his spouse and his youngest daughter, who was an adult.  He indicated that his marriage "couldn't be better" and that he had positive relationships with all of his children.  He also maintained contact with his one living sibling.  The Veteran indicated that he was still self-employed as a bricklayer and experienced seasonal layoffs in the colder seasons.  He denied any active involvement in formal groups but met with friends for breakfast and coffee.  While he denied any physical aggression, he indicated that he had been involved in a number of heated verbal arguments.  Upon objective examination, the Veteran was neatly groomed and casually dressed.  He was cooperative, friendly, relaxed, and attentive.  His psychomotor activity and speech were unremarkable.  His mood was dysphoric and his affect was appropriate.  He was easily distracted, although his orientation was intact as to person, time, and place.  His thought processes and thought content were unremarkable.  He exhibited average intelligence, and he understood the outcome of his behavior and understood that he had a problem.  There was no evidence of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal ideation.  However, the Veteran indicated that he did have passive suicidal thoughts, but indicated that he was "pretty sure" he would not act on these thoughts.  The Veteran also described sleep impairment, and reported experiencing distressing nightmares approximately once per month.  His impulse control was good, with no episodes of violence.  He was able to maintain minimal personal hygiene, and had no problem with the activities of daily living.  His remote memory and recent memory were normal, although his immediate memory was mildly impaired.  He endorsed recurrent and intrusive distressing recollections of experiences in Vietnam, as well as irritability, outbursts of anger, and exaggerated startle response. 

The examiner assigned a GAF score of 55.  The examiner then opined that the Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms.  He further opined that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner explained that flattened affect was present but mild.  Circumstantial, circumlocutory, or stereotypical speech was not observed.  Panic attacks were not present, but the Veteran avoided crowds because they reportedly caused his anxiety to increase.  It was unlikely that the Veteran had difficulty understanding complex commands.  Memory impairment was not observed and was denied by the Veteran, except for some age-related forgetfulness.  The Veteran exhibited no gross problems in judgment, and reported close relationships with family members and continuing relationships with friends, although political conversations did cause consternation with others.  The Veteran admitted to passive suicidal ideation at times but denied any plan or intent.  Obsessive rituals were not observed, although the Veteran did enjoy consistency of routine.  Intermittently illogical, obscure, or irrelevant speech was not observed.  Near-continuous panic or depression was not suggested by psychometric testing, while impairment of impulse control was found not likely to be a significant issue as the Veteran's description of verbal confrontations reflected restraint.  Spatial disorientation was not observed, nor was neglect of personal appearance and hygiene.  However, the examiner indicated that difficulty adapting to stressful situations was likely to be problematic for the Veteran because he may react with intense emotionality and anger.  Gross impairment of thought processes or communication, delusions, and hallucinations were not observed.  Similarly, grossly inappropriate behavior and disorientation as to time and place were also not observed.  The Veteran was not in apparent danger of harming himself or others, and that it was unlikely that he would be unable to perform the activities of daily living.  

The Schedule provides that assignment of a 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id. 

Applying the above criteria to the facts of the case, a rating in excess of 70 percent is not for assignment as the evidence of record does not show that the Veteran has ever had persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  To the contrary, the January 2011 VA examiner explicitly opined that the Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms.  This conclusion is supported by the fact that the Veteran has described close relationships with several family members, including a spouse of several decades, and ongoing social relationships with several friends.  

Although the Veteran has sporadically reported passive suicidal ideation, he has consistently denied ever having suicidal intent.  As such, it cannot be said that he was ever in "persistent danger" of hurting himself.  To the contrary, the Veteran's VA treatment notes determined that the Veteran was not an acute risk of harm to himself or to others.  Furthermore, the January 2011 VA examiner opined that the Veteran was not in apparent danger of harming himself or others.  

The Veteran was always been adequately dressed and groomed for his VA appointments, and there was never any evidence reported of delusions or hallucinations.  Although he would get into heated political arguments with friends, this was described as merely "marginally inappropriate" behavior by the December 2007 VA examiner.  As such, there is no evidence of "grossly inappropriate" behavior of record.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, the evidence of record shows that the Veteran has never met the criteria for a 100 percent evaluation at any time.  Accordingly, the evaluation assigned herein reflects the degree of impairment shown since the date of the grant of service connection for the PTSD, and there is no basis for additional staged ratings with respect to this claim. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for PTSD inadequate.  The Veteran's PTSD was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing the Veteran's disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the rating currently assigned for his service-connected PTSD.  A rating in excess of the currently assigned rating is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned rating for the Veteran's service-connected PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the 70 percent schedular evaluation currently assigned is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411. 
In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for an initial evaluation in excess of 70 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


